DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 21-24 and 33-35 are objected to because of the following informalities:  Regarding claim 21, line 11, “of” should be deleted after “through.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21, 24-25, 28-29, 32, 34, 37, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ulrey et al. (US 2016/0222898 A1; hereinafter Ulrey).
Regarding claim 21, Ulrey discloses a system comprising: an internal combustion engine [10] including a plurality of cylinders [30], an intake system including an intake manifold [44] for directing a charge flow to the plurality of cylinders [30], and an exhaust system [48] for receiving exhaust from the plurality of cylinders [30] and directing the exhaust out of the exhaust system [48]; an exhaust gas recirculation (EGR) system [150-158] for recirculating exhaust from the exhaust system [48], wherein the EGR system [150-158] includes an EGR flow path [150, 154] configured to recirculate exhaust from the exhaust system [48] to the intake system, wherein the EGR flow path [150, 154] includes an EGR cooler [158] and an EGR cooler bypass [154] for bypassing the EGR cooler [158]; and a controller [12] in operable communication with the EGR system [150-158] configured to selectively control an amount of EGR flow through of the EGR cooler [158] and the EGR cooler bypass [154] in response to a mass air flow (MAF) to the intake manifold [44] (see MAF sensor [120]) and an intake manifold pressure (MAP) (see MAP sensor [122]) (paragraphs 0016, 0020-0022, 0025, and Figure 1; wherein EGR through EGR cooler [158] and EGR cooler bypass [154] is controlled responsive to a condensate level in the EGR cooler [158] and total EGR through the EGR system is calculated based on MAF and MAP, thus amount of EGR though the EGR cooler [158] and EGR cooler bypass [154] depends on the total EGR calculated based on MAF and MAP).
Regarding claim 24, Ulrey discloses the system of claim 21, wherein the EGR system [150-158] includes an EGR bypass valve [156] and an EGR flow valve [152] arranged in a series arrangement in the EGR flow path [150, 154] (paragraph 0021 and Figure 1).  
Regarding claim 25, Ulrey discloses a system comprising: an internal combustion engine [10] including a plurality of cylinders [30], an intake system including an intake manifold [44] for directing a charge flow to the plurality of cylinders [30], and an exhaust system [48] for receiving exhaust from the plurality of cylinders [30] and directing the exhaust out of the exhaust system [48]; an exhaust gas recirculation (EGR) system [150-158] for recirculating exhaust from the exhaust system [48], wherein the EGR system [150-158] includes an EGR flow path [150, 154] configured to recirculate exhaust from the exhaust system [48] to the intake system, wherein the EGR flow path [150, 154] includes an EGR cooler [158] and an EGR cooler bypass [154] for bypassing the EGR cooler [158]; and a controller [12] in operable communication with the EGR system [150-158] configured to selectively control an amount of EGR flow through the EGR cooler [158] and the EGR cooler bypass [154] in response to a mass air flow (MAF) to the intake manifold [44] (see MAF sensor [120]) and an oxygen amount in the exhaust (exhaust oxygen) (see exhaust gas sensor [126]) (paragraphs 0016, 0020-0023, 0025, and Figure 1; wherein EGR through EGR cooler [158] and EGR cooler bypass [154] is controlled responsive to a condensate level in the EGR cooler [158] and total EGR through the EGR system is calculated based on MAF and exhaust oxygen, thus amount of EGR though the EGR cooler [158] and EGR cooler bypass [154] depends on the total EGR calculated based on MAF and exhaust oxygen).
Regarding claim 28, Ulrey discloses the system of claim 25, wherein the EGR system [150-158] includes an EGR bypass valve [156] and an EGR flow valve [152] arranged in a series arrangement in the EGR flow path [150, 154] (paragraph 0021 and Figure 1).  
Regarding claim 29, Ulrey discloses a system comprising: an internal combustion engine [10] including a plurality of cylinders [30], an intake system including an intake manifold [44] for directing a charge flow to the plurality of cylinders [30], and an exhaust system [48] for receiving exhaust from the plurality of cylinders [30] and directing the exhaust out of the exhaust system [48]; an exhaust gas recirculation (EGR) system [150-158] for recirculating exhaust from the exhaust system [48], wherein the EGR system [150-158] includes an EGR flow path [150, 154] configured to recirculate exhaust from the exhaust system [48] to the intake system, wherein the EGR flow path [150, 154] includes an EGR cooler [158] and an EGR cooler bypass [154] for bypassing the EGR cooler [158]; and a controller [12] in operable communication with the EGR system [150-158] configured to selectively control an amount of EGR flow through the EGR cooler [158] and the EGR cooler bypass [154] in response to a mass air flow (MAF) to the intake manifold [44] (see MAF sensor [120]) and an oxygen amount at the intake manifold (intake oxygen) (paragraph 0021: “intake oxygen sensor (intake manifold)”) (paragraphs 0016, 0020-0023, 0025, and Figure 1; wherein EGR through EGR cooler [158] and EGR cooler bypass [154] is controlled responsive to a condensate level in the EGR cooler [158] and total EGR through the EGR system is calculated based on MAF and intake oxygen, thus amount of EGR though the EGR cooler [158] and EGR cooler bypass [154] depends on the total EGR calculated based on MAF and intake oxygen).
Regarding claim 32, Ulrey discloses the system of claim 29, wherein the EGR system [150-158] includes an EGR bypass valve [156] and an EGR flow valve [152] arranged in a series arrangement in the EGR flow path [150, 154] (paragraph 0021 and Figure 1).  
Regarding claim 34, Ulrey discloses the system of claim 21, wherein the controller [12] is configured to selectively control a temperature (via EGR cooler [158]) of the EGR flow in response to the mass air (MAF) flow to the intake manifold [44] and the intake manifold pressure (MAP) (paragraph 0021 and Figure 1).  
Regarding claim 37, Ulrey discloses the system of claim 25, wherein the controller [12] is configured to selectively control a temperature (via EGR cooler [158]) of the EGR flow in response to the mass air flow (MAF) to the intake manifold [44] and the oxygen amount in the exhaust (exhaust oxygen) (paragraph 0021 and Figure 1).  
Regarding claim 39, Ulrey discloses the system of claim 29, wherein the controller [12] is configured to selectively control a temperature (via EGR cooler [158]) of the EGR flow in response to the mass air (MAF) flow to the intake manifold [44] and the oxygen amount (intake oxygen) in the intake manifold [44] (paragraph 0021 and Figure 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 33, 36, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Ulrey as applied to claims 21, 25, and 29 above, and further in view of Ogawa (JP 2010-19661 A using machine translation).
Regarding claims 33, 36, and 38, Ulrey discloses the system of claim 21, 25, and 29, wherein the EGR system [150-158] includes an EGR bypass valve [156] and an EGR flow valve [152] arranged in a series arrangement, and the EGR bypass valve [156] and the EGR flow valve [152] are upstream of a junction of an EGR cooler flow path (see [158]) and the EGR cooler bypass [154] (paragraph 0021 and Figure 1).  Ulrey does not disclose the EGR bypass valve and EGR flow valve being arranged in a parallel arrangement.  Ogawa, however, teaches a similar EGR system [12, 12a, 14, V4, V5, V6], wherein the EGR system includes an EGR bypass valve [V5] and an EGR flow valve [V4] arranged in a parallel arrangement, and the EGR bypass valve [V5] and the EGR flow valve [V4] are upstream of a junction of an EGR cooler flow path (see [14]) and the EGR cooler bypass [12a] (pages 2-3 and Figure 1).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure Ulrey’s EGR bypass valve and EGR flow valve to be arranged in parallel upstream of a junction of an EGR cooler flow path and the EGR cooler bypass because Ogawa teaches that this configuration provides maximum EGR effect according to the operating state to reduce NOx as much as possible (page 3).  Additionally, this amounts to a simple substitution of one known EGR cooler bypass configuration for another to obtain predictable results.
Claims 21, 25, 29, and 33-40 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2011/0016862 A1; hereinafter Song) in view of Ulrey.
Regarding claim 21, Song discloses a system comprising: an internal combustion engine [10] including a plurality of cylinders [12], an intake system [18] including an intake manifold [14] for directing a charge flow to the plurality of cylinders [12], and an exhaust system [20] for receiving exhaust from the plurality of cylinders [12] and directing the exhaust out of the exhaust system [20]; an exhaust gas recirculation (EGR) system [26-32] for recirculating exhaust from the exhaust system [20], wherein the EGR system [26-32] includes an EGR flow path [26, bypass] configured to recirculate exhaust from the exhaust system [20] to the intake system [18], wherein the EGR flow path [26, bypass] includes an EGR cooler [28] and an EGR cooler bypass (bypass; see [30]) for bypassing the EGR cooler [28]; and a controller [70] in operable communication with the EGR system [26-32] configured to selectively control an amount of EGR flow through of the EGR cooler [28] and the EGR cooler bypass (bypass; see [30]) (paragraphs 0020-0023, 0027-0028, 0030, and Figure 1).  Song does not disclose controlling an amount of EGR flow through the EGR cooler and the EGR cooler bypass in response to a mass air flow to the intake manifold and an intake manifold pressure.  Ulrey, however, teaches a similar system comprising an EGR system [150-158] comprising an EGR cooler [158], an EGR cooler bypass [154], and a controller [12] in operable communication with the EGR system [150-158] configured to selectively control an amount of EGR flow through of the EGR cooler [158] and the EGR cooler bypass [154] in response to a mass air flow (MAF) to the intake manifold [44] (see MAF sensor [120]) and an intake manifold pressure (MAP) (see MAP sensor [122]) (paragraphs 0016, 0020-0022, 0025, and Figure 1; wherein EGR through EGR cooler [158] and EGR cooler bypass [154] is controlled responsive to a condensate level in the EGR cooler [158] and total EGR through the EGR system is calculated based on MAF and MAP, thus amount of EGR though the EGR cooler [158] and EGR cooler bypass [154] depends on the total EGR calculated based on MAF and MAP).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure Song’s controller to control an amount of EGR flow through the EGR cooler and EGR cooler bypass in response to mass air flow to the intake manifold, intake manifold pressure, and condensate level in the EGR cooler because Ulrey teaches that this configuration calculates and routes a desired portion of exhaust gas back to the intake (paragraph 0021).
Regarding claim 25, Song discloses a system comprising: an internal combustion engine [10] including a plurality of cylinders [12], an intake system [18] including an intake manifold [14] for directing a charge flow to the plurality of cylinders [12], and an exhaust system [20] for receiving exhaust from the plurality of cylinders [12] and directing the exhaust out of the exhaust system [20]; an exhaust gas recirculation (EGR) system [26-32] for recirculating exhaust from the exhaust system [20], wherein the EGR system [26-32] includes an EGR flow path [26, bypass] configured to recirculate exhaust from the exhaust system [20] to the intake system [18], wherein the EGR flow path [26, bypass] includes an EGR cooler [28] and an EGR cooler bypass (bypass; see [30]) for bypassing the EGR cooler [28]; and a controller [70] in operable communication with the EGR system [26-32] configured to selectively control an amount of EGR flow through the EGR cooler [28] and the EGR cooler bypass (bypass; see [30]) (paragraphs 0020-0023, 0027-0028, 0030, and Figure 1).  Song does not disclose controlling an amount of EGR flow through the EGR cooler and the EGR cooler bypass in response to a mass air flow to the intake manifold and an oxygen amount in the exhaust.  Ulrey, however, teaches a similar system comprising an EGR system [150-158] comprising an EGR cooler [158], an EGR cooler bypass [154], and a controller [12] in operable communication with the EGR system [150-158] configured to selectively control an amount of EGR flow through the EGR cooler [158] and the EGR cooler bypass [154] in response to a mass air flow (MAF) to the intake manifold [44] (see MAF sensor [120]) and an oxygen amount in the exhaust (exhaust oxygen) (see exhaust gas sensor [126]) (paragraphs 0016, 0020-0023, 0025, and Figure 1; wherein EGR through EGR cooler [158] and EGR cooler bypass [154] is controlled responsive to a condensate level in the EGR cooler [158] and total EGR through the EGR system is calculated based on MAF and exhaust oxygen, thus amount of EGR though the EGR cooler [158] and EGR cooler bypass [154] depends on the total EGR calculated based on MAF and exhaust oxygen).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure Song’s controller to control an amount of EGR flow through the EGR cooler and EGR cooler bypass in response to mass air flow to the intake manifold, oxygen amount in the exhaust, and condensate level in the EGR cooler because Ulrey teaches that this configuration calculates and routes a desired portion of exhaust gas back to the intake (paragraph 0021).
Regarding claim 29, Song discloses a system comprising: an internal combustion engine [10] including a plurality of cylinders [12], an intake system [18] including an intake manifold [14] for directing a charge flow to the plurality of cylinders [12], and an exhaust system [20] for receiving exhaust from the plurality of cylinders [12] and directing the exhaust out of the exhaust system [20]; an exhaust gas recirculation (EGR) system [26-32] for recirculating exhaust from the exhaust system [20], wherein the EGR system [26-32] includes an EGR flow path [26, bypass] configured to recirculate exhaust from the exhaust system [20] to the intake system [18], wherein the EGR flow path [26, bypass] includes an EGR cooler [28] and an EGR cooler bypass (bypass; see [30]) for bypassing the EGR cooler [28]; and a controller [70] in operable communication with the EGR system [26-32] configured to selectively control an amount of EGR flow through the EGR cooler [28] and the EGR cooler bypass (bypass; see [30]) (paragraphs 0020-0023, 0027-0028, 0030, and Figure 1).  Song does not disclose controlling an amount of EGR flow through the EGR cooler and the EGR cooler bypass in response to a mass air flow to the intake manifold and an oxygen amount at the intake manifold.  Ulrey, however, teaches a similar system comprising an EGR system [150-158] comprising an EGR cooler [158], an EGR cooler bypass [154], and a controller [12] in operable communication with the EGR system [150-158] configured to selectively control an amount of EGR flow through the EGR cooler [158] and the EGR cooler bypass [154] in response to a mass air flow (MAF) to the intake manifold [44] (see MAF sensor [120]) and an oxygen amount at the intake manifold (intake oxygen) (paragraph 0021: “intake oxygen sensor (intake manifold)”) (paragraphs 0016, 0020-0023, 0025, and Figure 1; wherein EGR through EGR cooler [158] and EGR cooler bypass [154] is controlled responsive to a condensate level in the EGR cooler [158] and total EGR through the EGR system is calculated based on MAF and intake oxygen, thus amount of EGR though the EGR cooler [158] and EGR cooler bypass [154] depends on the total EGR calculated based on MAF and intake oxygen).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure Song’s controller to control an amount of EGR flow through the EGR cooler and EGR cooler bypass in response to mass air flow to the intake manifold, oxygen amount at the intake manifold, and condensate level in the EGR cooler because Ulrey teaches that this configuration calculates and routes a desired portion of exhaust gas back to the intake (paragraph 0021).
Regarding claims 33, 36, and 38, the modified Song discloses the system of claims 21, 25, and 29, wherein the EGR system [26-32] includes an EGR bypass valve [30] and an EGR flow valve [32] arranged in a parallel arrangement, and the EGR bypass valve [30] and the EGR flow valve [32] are upstream of a junction of an EGR cooler flow path [26] and the EGR cooler bypass (bypass; see [30]) (paragraphs 0021-0022 and Figure 1).  
Regarding claim 34, the modified Song discloses the system of claim 21, wherein the controller [70] is configured to selectively control a temperature (via EGR cooler [28]) of the EGR flow in response to the mass air (MAF) flow to the intake manifold [14] and the intake manifold pressure (MAP) (paragraph 0022 and Figure 1; also see paragraph 0021 and Figure 1 of Ulrey).  
Regarding claims 35 and 40, the modified Song discloses the system of claims 21 and 29, wherein the exhaust system [20] includes a turbine [44 and/or 40] downstream of a connection of the EGR flow path [26, bypass] to the exhaust system [20] (paragraphs 0021-0023 and Figure 1).  
Regarding claim 37, the modified Song discloses the system of claim 25, wherein the controller [70] is configured to selectively control a temperature (via EGR cooler [28]) of the EGR flow in response to the mass air flow (MAF) to the intake manifold [14] and the oxygen amount in the exhaust (exhaust oxygen) (paragraph 0022 and Figure 1; also see paragraph 0021 and Figure 1 of Ulrey).  
Regarding claim 39, the modified Song discloses the system of claim 29, wherein the controller [70] is configured to selectively control a temperature (via EGR cooler [28]) of the EGR flow in response to the mass air (MAF) flow to the intake manifold [14] and the oxygen amount (intake oxygen) in the intake manifold [14] (paragraph 0022 and Figure 1; also see paragraph 0021 and Figure 1 of Ulrey).  
Claims 22-23, 26-27, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Ulrey as applied to claims 21, 25, and 29 above, and further in view of Pursifull (US 2015/0040852 A1).
Regarding claims 22-23, the modified Song discloses the system of claim 21, wherein the intake system [18] includes a compressor [38 and/or 42] for compressing the charge flow, a charge air cooler [34] downstream of the compressor [38 and/or 42], and further wherein the mass air flow (MAF) is provided by a mass air flow sensor [62] (also see [120] of Ulrey) in the intake system [18] and the intake manifold pressure (MAP) is provided by an intake manifold pressure sensor [64] (also see [44] of Ulrey) at the intake manifold [14], wherein the intake system [18] includes an intake throttle [24] between the mass air flow sensor [62] and the intake manifold [14] (paragraphs 0020, 0023, 0027-0028, and Figure 1).  The modified Song does not disclose the mass air flow sensor being downstream of the charge air cooler.  Pursifull, however, teaches a similar intake system [23] including a charge air cooler [26] and mass air flow sensor [58] in the intake system [23] that is downstream of the charge air cooler [26], wherein the intake system [23] includes an intake throttle [22] between the mass air flow sensor [58] and the intake manifold [24] (paragraphs 0017-0018, 0020, and Figure 1).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the modified Song mass air flow sensor to be located downstream of the charge air cooler because Pursifull teaches that the mass air flow sensor can be coupled in this location or elsewhere in the intake system to provide predictable results (paragraph 0018).  Additionally, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to locate the modified Song throttle between the mass air flow sensor and the intake manifold because Pursifull teaches that this configuration varies the intake air provided to the engine to provide electronic throttle control (paragraph 0017).
Regarding claims 26-27, the modified Song discloses the system of claim 25, wherein the intake system [18] includes a compressor [38 and/or 42] for compressing the charge flow, a charge air cooler [34] downstream of the compressor [38 and/or 42], and further wherein the mass air flow (MAF) is provided by a mass air flow sensor [62] (also see [120] of Ulrey) in the intake system [18]; and wherein the exhaust system [20] includes a turbine [44 and/or 40] and the oxygen amount in the exhaust (exhaust oxygen) is provided by an oxygen sensor [126 of Ulrey; see paragraph 0023], wherein the intake system [18] includes an intake throttle [24] between the mass air flow sensor [62] and the intake manifold [14] (paragraphs 0020, 0023, 0027-0028, and Figure 1).  The modified Song does not disclose the mass air flow sensor being downstream of the charge air cooler or the oxygen sensor being downstream of the turbine.  Pursifull, however, teaches a similar intake system [23] including a charge air cooler [26] and mass air flow sensor [58] in the intake system [23] that is downstream of the charge air cooler [26] (paragraphs 0018, 0020, and Figure 1).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the modified Song mass air flow sensor to be located downstream of the charge air cooler because Pursifull teaches that the mass air flow sensor can be coupled in this location or elsewhere in the intake system to provide predictable results (paragraph 0018).  Additionally, the examiner takes official notice that it is notoriously well known in the art to locate an exhaust oxygen sensor anywhere between an exhaust manifold and exhaust treatment devices, including downstream of a turbine, to provide oxygen amount in the engine exhaust.
Regarding claims 30-31, the modified Song discloses the system of claim 29, wherein the intake system [18] includes a compressor [38 and/or 42] for compressing an intake air flow, a charge air cooler [34] downstream of the compressor [38 and/or 42], and further wherein the mass air flow (MAF) is provided by a mass air flow sensor [62] (also see [120] of Ulrey) in the intake system [18] and the oxygen amount (intake oxygen) is provided by an oxygen sensor (see paragraph 0021 of Ulrey; “intake oxygen sensor (intake manifold)”) at the intake manifold [14], wherein the intake system [18] includes an intake throttle [24] between the mass air flow sensor [62] and the intake manifold [14] (paragraphs 0020, 0023, 0027-0028, and Figure 1).  The modified Song does not disclose the mass air flow sensor being downstream of the charge air cooler.  Pursifull, however, teaches a similar intake system [23] including a charge air cooler [26] and mass air flow sensor [58] in the intake system [23] that is downstream of the charge air cooler [26] (paragraphs 0018, 0020, and Figure 1).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the modified Song mass air flow sensor to be located downstream of the charge air cooler because Pursifull teaches that the mass air flow sensor can be coupled in this location or elsewhere in the intake system to provide predictable results (paragraph 0018).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Mischler et al. (US 2014/0041384), Kurtz (US 2014/0026539 A1), and Kurtz (US 2011/0023842 A1) which all disclose similar systems for bypassing EGR coolers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AUDREY B. WALTER/Primary Examiner, Art Unit 3746